Citation Nr: 1442269	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disability, claimed as residuals of a neck injury.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include prostatitis, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.  His military records reflect that he served in the Republic of Vietnam and that his decorations include the Combat Infantryman Badge, the Army Commendation Medal, and the Purple Heart Medal with 2nd Oak Leaf Cluster.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006 and May 2006 by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which, inter alia, denied the Veteran's claims of entitlement to service connection for a chronic cervical spine disability (claimed as residuals of a neck injury) and BPH, to include prostatitis, claimed as due to Agent Orange exposure.

In August 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Thereafter, the denials of service connection for a chronic cervical spine disability and BPH were confirmed in an August 2012 rating decision/supplemental statement of the case.  The claim was returned to the Board in August 2012, and the Veteran now continues his appeal. 
  

FINDINGS OF FACT

1.  A chronic cervical spine disability did not have its onset during active military service.

2.  Benign prostatic hypertrophy and prostatitis did not have their onset during active military service.






CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred, nor is arthritic disease of the cervical spine presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  BPH and prostatitis were not incurred in active duty nor may they be presumed to be related to his active duty, to include Agent Orange exposure.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The service connection claims decided herein were filed by the Veteran in September 2005, and a VCAA notice letter addressing this matter was dispatched to him in September 2005, prior to the initial adjudication of these claims in the March 2006 and May 2006 rating decisions now on appeal.  The September 2005 letter addressed the issues on appeal adjudicated herein, but only satisfied part of the above-described mandates.  The letter did not satisfy the notice requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), until a subsequent letter dated in late May 2006.  However, notwithstanding this defect in timing of notice, the later notice was followed by a subsequent readjudication, most recently in this case in a supplemental statement of the case issued in August 2012, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claims for service connection for a chronic cervical spine disability and BPH, the Board finds that the Veteran's relevant service treatment records and post-service medical records from private and VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and his representative have indicated in correspondence dated in August 2012 that there was no further outstanding evidence to submit in support of the claims on appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  In this regard, although there are some 2012 VA medical records showing treatment of the Veteran for stale BPH and neck pain due to degenerative joint disease (DJD), which post-date the August 2012 supplemental statement of the case, the Board may adjudicate the appeal with no prejudice inuring to the Veteran because these reports contain no relevant medical evidence discussing the etiologies of the disabilities at issue, which is the primary question to be addressed at this juncture.  Therefore, to proceed with appellate review will not result in a violation of the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) and thusly a remand for AOJ consideration of these 2012 VA records in the first instance is unnecessary.    

During the pendency of the claim, the Board remanded the case to the AOJ in August 2011 with instruction to provide Veteran with a VA compensation examination to obtain a nexus opinion addressing the specific matters on appeal.  The Veteran underwent the VA medical examination ordered by the Board in September 2011.  The Board has reviewed the report of this examination and finds that the examination provided valid clinical findings for the examining physician to provide the requested nexus opinions, based on a physical evaluation of the Veteran and a review of his pertinent clinical history.  The nexus opinions presented have sufficiently discussed the pertinent facts of the case and the rationales presented in support of the clinician's opinions are adequate.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims at issue.  The September 2011 VA medical examination is adequate for adjudication purposes with respect to the matters on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that this examination substantially complies with the instructions of the August 2011 Board remand and therefore another remand for additional corrective action is unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for a chronic cervical spine disability, claimed as residuals of a neck injury.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative disc and/or joint disease (as arthritic  disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

In considering claims of veterans who engaged in combat, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

As relevant, the Veteran's service treatment records show that his neck, spine, and musculoskeletal system were normal on pre-induction examination in June 1966, and that he denied having any pertinent medical history with regard to his neck, spine, and musculoskeletal system on an accompanying medical history questionnaire.  He entered active service in October 1966.

The Veteran's military records clearly establish that he participated in armed combat against enemy forces during service in the Republic of Vietnam.  The records show that in November 1967, he sustained multiple contusions and an perforation injury to his left eardrum after the armored personnel carrier (APC) that he was driving ran over and detonated an enemy landmine.  Medical records do not indicate that he sustained any musculoskeletal injuries to his shoulders, neck, or cervical spine at any time throughout his entire period of active duty, including the aforementioned November 1967 incident.  

On separation examination in September 1968, the Veteran's neck, spine, and musculoskeletal system were normal and he denied having any pertinent medical history with regard to his neck, spine, and musculoskeletal system on an accompanying medical history questionnaire.  He was separated from active duty in October 1968.

Post-service private medical records dated in March 1972 show that he was treated for complaints of chronic neck pain whose onset began approximately 16 months earlier (i.e., in late 1970).  Medical imaging studies revealed a normal cervical spine.  The March 1972 treatment reports also show that the Veteran presented with complaints of hearing loss symptoms that he related to his in-service landmine blast incident, but the Veteran did not associate this incident with his neck complaints at the time.

Thereafter, a private medical report dated in March 1996 shows that the Veteran was treated for neck pain complaints.  An MRI study of the Veteran's cervical spine revealed the presence of minimal dessication of his C6-C7 disc, mild peridiscal osteophytes at C4 - C5, C6, and C7, and no evidence of herniated discs or spinal stenosis.  Subsequent private and VA records reflect treatment for neck pain complaints whose onset reportedly began in 1996, which were associated with diagnoses of degenerative disc disease (DDD) at C6 - C7, disc bulge, and muscle spasm.  The Veteran related a history of a neck injury in Vietnam and post-service neck injuries from playing hockey and also being involved in some accidents.

The Veteran filed his original claim for service connection for a chronic cervical spine disorder, alleging that it is a residual of a neck injury sustained in service from the landmine blast, which he claims to have caused the metal APC hatch to strike and injure his neck.

In June 2011, the Veteran underwent a VA medical examination.  His claims file and pertinent clinical history were reviewed in conjunction with this examination and he was diagnosed with DJD of the cervical spine.  The examining physician noted the Veteran's history of being injured in a landmine blast during service.  After considering the record, the examiner presented the following opinion:

The veteran's cervical condition IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR [IS] A RESULT OF[, or] either began during or was otherwise caused by the Veteran's military service.

RATIONALE FOR OPINION GIVEN:  Complete review of [claims] file/service records fails to document a chronic neck condition in the service.  Negative [separation] exam[ination] for any cervical condition/complaint.  Cervical trauma also noted after his military service as noted below.  He was not diagnosed with DJD of the cervical spine until years after his military [discharge].  The barotrauma that cause his [tympanic membrane] perforation would not cause his cervical condition.     

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for VA compensation for a chronic cervical spine disability, to include degenerative disc disease and degenerative joint disease.  There are no documented episodes of treatment for neck pain in service, even concurrent with the November 1967 landmine detonation incident that resulted in a perforated eardrum.  In so finding, full consideration has been given to the tenets of 38 U.S.C.A. § 1154(b) that reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  However, the Board finds it very significant that the Veteran was immediately examined and treated afterwards for any injuries sustained from this incident, where the potential for serious injury was obviously very high, but that no injury whatsoever to his neck or cervical spine was indicated.  All medical examinations conducted during active duty, including on separation from service, consistently demonstrate normal clinical findings on assessment of his neck, spine, and musculoskeletal system.  There is simply no clinical evidence objectively demonstrating an actual diagnosis of a chronic orthopedic disability involving the Veteran's cervical spine during service.  

There is also no objective clinical evidence demonstrating the presence of arthritic disease that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in October 1968, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  No degenerative or arthritic changes of the Veteran's cervical spine were presented on X-rays obtained during private medical treatment for complaints of neck pain in March 1972.  The earliest date that findings of arthritic disease of the Veteran's cervical spine were clinically demonstrated was in March 1996, which was well over one year after his service separation date.  

The Board notes that it is significant that the Veteran reported in March 1972 that onset of his neck pain began 16 months earlier, which would place the time of onset in late 1970, which is more than one year after his discharge from active duty.  The Board finds that the Veteran's account in this regard is far more credible than his current historical assertion that he had continuity of neck pain symptoms ever since military service, as the 1972 account of onset of neck pain after service was made at a time when his motive was merely to seek treatment and not monetary compensation for his neck problems.  Having made this determination, the Board thusly finds the Veteran's account of onset of neck pain in active duty with continuity of such symptoms thereafter to be lacking in credibility and thus do not form a basis to establish a nexus between his current cervical spine disorder and military service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given the non-credibility of the Veteran's statements regarding his history of onset in service of chronic neck pain and continuity thereafter, there is also no basis to assign service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The September 2011 VA orthopedic examination determined that there was no nexus between the Veteran's military service with his current diagnoses of DDD and DJD of his cervical spine, with the rationale being that his spine and musculoskeletal system were clinically normal on all medical examinations conducted throughout his period of active service; that there was no arthritic disease objectively demonstrated within the first year following his discharge from the Army in October 1968; and that the overpressure from the in-service landmine blast that caused his left eardrum perforation would have been insufficient to precipitate a cervical spine injury with disabling residuals.  This opinion thusly severs any link between the current chronic cervical spine disabilities afflicting the Veteran with his period of active duty.  Indeed, even if were accepted that the Veteran injured his neck based on his combat service, 38 U.S.C.A. § 1154(b) does not eliminate the need for evidence of a nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for a chronic cervical spine disability, to include degenerative disc disease and degenerative joint disease, must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include prostatitis, claimed as due to Agent Orange exposure.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  

The Veteran's service treatment records show normal findings on examination of his genitourinary system on pre-enlistment examination in June 1966 and no indication in his medical history questionnaire of any prostate problems.  He entered active duty in October 1966 and was deployed to the Republic of Vietnam.  He is thusly presumed to have been exposed to Agent Orange during active duty.  His service treatment records show no treatment for any relevant genitourinary complaints in service and his genitourinary system was normal on separation examination in September 1968.  No pertinent medical history was indicated in his medical history questionnaire.  He was honorably discharged from active duty in October 1968.    

Post-service private and VA medical records show no indication of BPH until December 1999, when mild prostate enlargement was noted during treatment for complaints of bladder pain.  Medical tests at the time revealed no cancer of the bladder or prostate.  Current medical records show diagnoses of prostatitis and stable BPH.  No cancer or pre-cancerous findings relating to his bladder and prostate gland are objectively demonstrated.

The Veteran asserts that his BPH is related to his conceded exposure to Agent Orange during service in Vietnam on the basis that prostate cancer is a disease presumptively linked to such exposure.  However, notwithstanding that the same gland is involved in BPH and prostate cancer, the applicable regulation specifically does not recognize BPH as a medical condition that has been linked to Agent orange exposure.  See 38 C.F.R. § 3.309(e) (2013).  However, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed the clinical evidence thoroughly, but it finds nothing that objectively links the Veteran's BPH and prostatitis to his period of military service.  The BPH itself was not manifest until late 1999, over 30 years after the Veteran's separation from active duty.  A lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, on VA examination in September 2011, the opining physician examined the Veteran, reviewed his medical history, and presented the following opinion:

The veteran's prostate condition [BPH and prostatitis] IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF[, or] either began during or was otherwise caused by the Veteran's military service, including his presumed exposures to [tactical chemical] herbicides.

RATIONAL FOR OPINION GIVEN:  Agent orange exposure has not been associated with BPH per [medical] literature review and the veteran has never had a diagnosis of prostate cancer.  No treatment/symptoms noted for BPH during his military service and negative [separation] exam for any prostate condition/complaints.  This condition was diagnosed years after his military [discharge].  Age is the major risk factor for the development of this condition as noted [in medical authority] and [the BPH] was diagnosed years after his military [discharge].   

The Board has considered the foregoing evidence.  As there is no objective indication of onset of BPH or prostatitis during active duty, and in the absence of any objective medical evidence or opinion associating the Veteran's BPH and prostatitis with his period of active duty, including as due to exposure to Agent Orange, the Board finds no basis to allow this claim.  Service connection for BPH and prostatitis must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Other considerations.

To the extent that the Veteran attempts to relate his current BPH, prostatitis, and cervical spine diagnoses to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician.  The records show that his in-service and post-service occupations were not in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology of the Veteran's chronic cervical spine disability and BPH falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking his orthopedic disabilities and genitourinary condition to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose musculoskeletal disorders or internal genitourinary conditions as they have no formal training or accreditation in orthopedics or urology, respectively).


ORDER

Service connection for a chronic cervical spine disability is denied.

Service connection for BPH (to include prostatitis) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


